DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
 This Office Action is in response to an amendment filed on 5/13/2022. As directed by the amendment, no claims were added, amended or canceled. Thus, claims 1-12 are pending for this application.
Applicant’s arguments regarding the Hunter reference have been considered and found to be persuasive, and the rejections under 35 USC 103 have been withdrawn accordingly. However, a new ground of rejection under 35 USC 103 has been made for claims 1-12.
 
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elastic member” (claim 1 line 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Kawakami (US 5,695,451) and Kim (KR 20070064245, see attached machine translation).
Regarding claim 1, Inada discloses (Fig. 7-9) a treatment unit (treatment member 30) comprising: 
a treatment element (air cell 38) configured to press a person to be treated; 
a treatment part (comprising arm 37 and air cell 38) that includes the treatment element (see Fig. 8); 
an output shaft (output shaft 32) that extends in an axis and is configured to drive the treatment part (see shaft in Annotated Fig. 9 of Inada below); 

    PNG
    media_image1.png
    533
    874
    media_image1.png
    Greyscale

a drive part (motor 31) configured to rotate the output shaft; 
a swash plate eccentric cam (inclined cam 36) that is attached to the output shaft and is configured to rotate integrally with the output shaft (“integrally rotated with drive shaft 32”, see paragraph [0041]), a center of the swash plate eccentric cam is offset from the output shaft (see offset positioning of eccentric cam with respect to output shaft in Annotated Fig. 7 of Inada below),

    PNG
    media_image2.png
    799
    790
    media_image2.png
    Greyscale

wherein the treatment part is configured to, without rotating (massage mechanism 8 is provided with guide mechanisms which prevent arms 37 from being rotated with the drive shaft 32, and because drive shaft 32 rotates integrally with swash plate eccentric cam 36, the arms 37 are prevented from rotating with rotation of the swash plate eccentric cam), oscillate in a direction along the axis (arms 37 move closer and farther away from each other, see paragraph [0043]) and a direction intersecting the axis (paragraph [0043] discloses three dimensional motion possible, which includes motion in a front-back direction, which is shown in Fig. 8 to be perpendicular to the axis of the output shaft 32) along with rotation of the swash plate eccentric cam.
	Inada discloses a transmission plate (37a) that is connected to the swash plate (36) and is extending in a direction that intersects axis (see Fig. Annotated Fig. 7 of Inada above), but does not disclose the transmission plate comprises a pivot support portion; wherein the treatment part comprises a bearing portion, the bearing portion is connected to the pivot support portion so that the transmission plate rotatably supports the treatment part.
	However, Kawakami teaches (Fig. 3) a massage machine including a transmission plate (base plate 16) comprises a pivot support portion (portion of base plate 16 having slot 16a that forms hinge/pivoting connection to support pole 17); wherein the treatment part (27) comprises a bearing portion (support pole 17), the bearing portion is connected to the pivot support portion so that the transmission plate rotatably supports the treatment part (support pole 17 rotatably attaches the treatment part 22 to the transmission plate 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage machine of Inada to include the transmission plate comprises a pivot support portion; wherein the treatment part comprises a bearing portion, the bearing portion is connected to the pivot support portion so that the transmission plate rotatably supports the treatment part, as taught by Kawakami, for the purpose of allowing the mounting angle of the treatment part (Col. 8 lines 18-28 of Kawakami), thereby improving customization of the therapy.
Modified Inada does not disclose the massage machine comprises an elastic member, wherein the elastic member biases the treatment part along a rotation direction so that the treatment element is configured to press the person.
However, Kim teaches (Fig. 4) a massage machine comprises an elastic member (spring 9), wherein the elastic member biases the treatment part (10) along a rotation direction (see rotation in Fig. 4) so that the treatment element is configured to press the person (see Fig. 4 and page 2 paragraph 2 of Kim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage machine of modified Inada to include an elastic member that biases the treatment part along a rotation direction so that the treatment element is configured to press the person, as taught by Kim, for the purpose of allowing the massage machine to provide a therapeutic effect to user without causing injury (spring allows the treatment member to rotate outward when pressure applied overpowers spring loading).
Regarding claim 2,  as best understood, Inada discloses the treatment part includes a support part (acting portion 37b) that includes a plate surface (surface of acting portion 37b that contacts air cell 38), the support part supports the treatment element (see Fig. 8), and the treatment element includes an air cell (one or more air cells, paragraph [0045]) that is configured to expand and contract at least in a direction intersecting the plate surface according to supply and discharge of a fluid (paragraph [0045]), the air cell is supported on the plate surface (see Fig. 8).
 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Kawakami (US 5,695,451) and Kim (KR 20070064245), and further in view of Yoda (US 2007/0287941).
Regarding claim 3, modified Inada discloses the treatment unit comprises a treatment element (air cell 38), but does not disclose the treatment unit comprises treatment elements where each of the treatment elements individually includes the air cell, the air cell includes an independent supply and discharge port for the fluid.
However, Yoda teaches (Fig. 2) a treatment unit (6) comprises treatment elements (air cell 8 and air cell 9), where each of the treatment elements individually includes the air cell (air cell 8 and air cell 9), the air cell includes an independent supply and discharge port for the fluid (air cell 8 has supply and discharge port 16 and air cell 9 has supply and discharge port 17), and the air cell can independently expand and contract (each supply and discharge line includes a valve 18,19 that allows for different inflation/deflation timings of respective air cells to allow the cells to be independently inflated, see paragraph [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment unit of modified Inada to include comprises treatment elements where each of the treatment elements individually includes the air cell, the air cell includes an independent supply and discharge port for the fluid, as taught by Yoda, for the purpose of allowing the inflation/deflation of the elements to be in the direction of blood flow to facilitate returning venous blood the heart, thereby reducing swelling (paragraph [0055]).

Claims 4-7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Kawakami (US 5,695,451) and Kim (KR 20070064245), and further in view of Canto (US 6,443,917).
  Regarding claim 4, modified Inada discloses (Fig. 1-9) a massage machine comprising: 
a pair of the treatment units (left and right treatment members 30) disposed symmetrically in right and left so as to be suitable for treatment on right and left sides of a body of a person to be treated (paragraph [0032]), but does not disclose a pair of the treatment units according to claim 1 (the treatment units of Inada do not each comprise an output shaft and drive part, as the treatment units of Inada share the same drive part (motor 31) and output shaft (shaft 32), see Fig. 7 Inada).
However, Canto teaches (Fig. 12-13) a pair of treatment units (left and right massage units shown in Fig. 12-13) each comprising an output shaft (shaft 22) and drive part (motor 1 and motor 12, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment units of Inada such that each treatment unit comprises a drive unit and output shaft, as taught by Canto, for the purpose of allowing for independent massaging function on right and left sides of the body (Col. 8 lines 10-34).
Regarding claim 5,  modified Inada discloses the massage machine further comprises a seat part (seat portion 2) that includes a seat surface for the person to be treated (top surface of seat portion 2), wherein the seat part comprises an accommodation chamber provided below the seat surface (cover member 18 covers accommodation chamber that houses drive part, see Fig. 2 and paragraph [0036]), the drive part of each of the pair of treatment units is accommodated in the accommodation chamber (see Fig. 2-5 and paragraph [0036]).
Regarding claim 6, modified Inada discloses the seat part includes a seat surface lifting part (air cells 15 and 16) configured to lift and lower a part of the seat surface provided between the pair of treatment units (when air cells 15,16 expand, a part of the seat surface is lifted, and when air cells 15,16 contract, part of the seat surface is lowered), and wherein the seat part includes a seat surface support part (cover member 18) that supports the seat surface provided between the pair of treatment units at a lower side.
Regarding claim 7,  modified Inada discloses the seat surface lifting part includes at least a pair of right and left lifting cells (left and right air cells 15,16), each of the lifting cells includes a lifting end portion which is lifted and lowered in a direction intersecting the seat surface (portion of air cells 15,16 that expands/contracts), and a fixed end portion (portion of air cells 15,16 that is fixed to seat portion), and the lifting end portions are disposed on right and left inner sides of the pair of right and left lifting cells (see Fig. 1 of Inada).
Regarding claim 9, modified Inada discloses a footrest (footrest 4) having a groove portion suitable for putting a lower thigh of the person to be treated therein (se Fig. 1), and while modified Inada discloses air cells (17) configured to treat a calf of the person to be treated from a side of the groove portion, modified Inada does not disclose the treatment element is configured to treat a calf of the person to be treated from a side of the groove portion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the air cells of Inada with the treatment elements of the combined Inada/Canto reference for the purpose of allowing the calves of the user to receive kneading massage like that being performed on the buttocks of the user (as opposed to simple compression massage from inflation/deflation of the single massage cell 17), as it has been held that simple substitution of one well-known massage element (air bladder of Inada reference) with another massage element (treatment element of combined Inada/Canto reference) would provide the expected result of providing a kneading massage to a user (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).
Regarding claim 11, modified Inada discloses the drive part of each of the pair of treatment units is operable (conventionally defined and interpreted to mean “capable of being operated”) asynchronously (Canto discloses that the left and right treatment units can be independently operated, and therefore are “operable asynchronously” (e.g. massage machine can be operated so that only left side of user is massaged, and thus the left treatment unit is operated while the right treatment unit is off)).
Regarding claim 12, modified Inada discloses the drive part of each of the pair of treatment units includes an independent motor (Canto discloses each of the treatment units include a drive unit, in the form of a motor (motors 1 and 12, respectively)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Kawakami (US 5,695,451),Kim (KR 20070064245) and Canto (US 6,443,917), and further in view of Lev (US 2012/0226207).
Regarding claim 8, modified Inada discloses a backrest part (backrest portion 3) that includes a backrest surface suitable for putting a back of the person to be treated thereon (see front surface of backrest portion 3 in Fig. 1), but does not disclose wherein the treatment element is configured to treat a back portion or a waist portion of the person to be treated on a front side of the backrest surface.
However, Lev teaches (Fig. 3-6) treatment elements (boltsers 54 having bladders 56,58,60,62) configured to treat a back portion of the person to be treated on a front side of the backrest surface (see paragraphs [0036]-[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify backrest part of modified Inada to include treatment elements configured to treat a back portion or a waist portion of the person to be treated on a front side of the backrest surface, as taught by Lev, for the purpose of providing comfortable massage and support to a back portion of a user, thereby improving patient comfort while in seated position.
  
   Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Kawakami (US 5,695,451), Kim (KR 20070064245) and Canto (US 6,443,917), and further in view of Enami (US 2009/0227912).
 Regarding claim 10, modified Inada discloses a footrest (footrest 4) that includes a footboard portion suitable for placing a foot of the person to be treated thereon (bottom portion of footrest portion 4 that receives foot of user), but does not disclose wherein the treatment element is configured to treat a side portion of the foot of the person to be treated on an upper side of the footboard portion.
However, Enami teaches (Fig. 1-5) a footrest (footrest 5) including a footboard portion suitable for placing a foot of the person to be treated thereon (see footboard portion in Fig. 5) wherein a treatment element (lateral air cells 54) is configured to treat a side portion of the foot of the person to be treated on an upper side of the footboard portion (see paragraphs [0062] and [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footrest of modified Inada to include a treatment element is configured to treat a side portion of the foot of the person to be treated on an upper side of the footboard portion, as taught by Enami, for the purpose of massaging the lateral and top of the foot, thereby improving patient comfort and allowing user to have feet massaged in a sitting position 

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection relies on one or more additional reference(s) not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Regarding the drawings, applicant submitted an amendment to Fig. 3 on 5/13/2022 to overcome the drawing objection. However, the figure submitted appears to be identical to the Fig. 3 already submitted, therefore the drawing objection is maintained. Furthermore, applicant has not provided an amendment to the specification with the drawings, as is required for amendments to the drawings of this nature.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785